Filed 6/5/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 126







In the Interest of K.B.

-----------------------------

State of North Dakota, 		Petitioner and Appellee



v.



K.B., a child; C.B., Mother; Sharla Price, 

Guardian as Litem; The Executive Director 

of Human Services Department, 

State of North Dakota, 		Respondents

 

and 



C.D., Father, 		Respondent and Appellant









No. 20180123







Appeal from the Juvenile Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Charles R. Isakson, Burleigh County Assistant State’s Attorney, Bismarck, ND, for petitioner and appellee.



Kiara C. Kraus-Parr, Grand Forks, ND, for respondent and appellant.

Interest of K.B.

No. 20180123



Per Curiam.

[¶1]	C.D. appeals a juvenile court order terminating his parental rights in K.B.  On appeal C.D. argues the juvenile court abused its discretion in denying his motion for a continuance.  The juvenile court terminated C.D.’s parental rights after finding the child was deprived, the deprivation was likely to continue, and the child was in foster care for more than 450 out of the previous 660 nights.  The juvenile court denied a continuance because C.D.’s alleged defenses would not preclude termination.  Because the juvenile court did not abuse its discretion in denying C.D.’s motion for a continuance, we summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen

Jerod E. Tufte